DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19160261.4, filed on 3/01/19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Closest prior arts:

JP 5128186 discloses a brushless motor included a circuit where the circuit accessories installation face of the circuit substrate, the area affected by magnetic force leaked from the magnet end face, the lead wire and the bonding pad of the circuit accessories are not interfered mutually, or the lead wire and the bonding pad of the 

US 20180220533 discloses an angle-measuring devices are used as rotary encoders for determining the angular position of two machine components that are rotatable relative to each other. However this reference does not qualify as prior art.

US 20150108968 discloses an encoding unit has a mount fastened to the shaft and an optically, capacitively or inductively scanable dimensional scale, wherein the dimensional scale is fastened at a side of the mount disposed facing the signal evaluation unit.

US 20080197838 discloses an the rotary encoder, code disk 2.2 and scanning printed circuit board 1.12 are at an axial distance opposite each other, so that axis A extends through the midpoints of both components, and in response to a relative rotation between code disk 2.2 and scanning printed circuit board 1.12, signals .SIGMA..sub.1.211, .SIGMA..sub.1.212 dependent on the respective angular position are able to be generated due to induction effects.


Allowable Subject Matter

Claims 1- are allowed.


The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 1 and 10, the prior arts of record, alone or in combination, do not fairly teach or suggest “evaluation electronics including a plurality of electronic components, the electronic components of the evaluation electronics being surrounded by a potting compound; and an electrical interface configured to create a connection from the evaluation electronics to subsequent electronics, wherein the at least one detector, the electronic components and the electrical interface are disposed on the first surface of the substrate, wherein the electronic components and the electrical interface are disposed further away from the axis of rotation than the at least one detector, and wherein the potting compound is disposed on the first surface of the substrate circumferentially around the axis of rotation” as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.